Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 1 of 12   PageID #:
                                   11085




                            EXHIBIT “7”
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 2 of 12             PageID #:
                                   11086




                     Transcript of Kenneth Pia
                          Tuesday, February 9, 2021

                      Eugene Scalia v. Sharon L. Heritage




                                                                    www.trustpoint.one
                                                             www.aldersonreporting.com
                                                         800.FOR.DEPO (800.367.3376)
                                                            Scheduling@Trustpoint.One




                               Reference Number: 98622
Kenneth Pia                                                                  2/9/2021
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 3 of 12    PageIDPage
                                                                                #: 1
                                   11087

  1                        UNITED STATES DISTRICT
                             DISTRICT OF HAWAII
  2    __________________________
      EUGENE SCALIA, Secretary of Labor,    :
  3   United States Department of Labor     :
                                            :
  4               Plaintiff,                :
      VS.                                   :
  5                                         :
      SHARON L. HERITAGE, as successor to   :
  6   Nicholas L. Saakvitne, Deceased;      :
      NICHOLAS L. SAAKVITNE, A LAW          :   CASE NO.
  7   CORPORATION, a California             :
      corporation; BRIAN J. BOWERS, an      :   1:18-CV-00155-SOM-WRP
  8   individual; DEXTER C. KUBOTA, an      :
      individual; BOWERS + KUBOTA           :
  9   CONSULTING, INC., a corporation;      :
      BOWERS + KUBOTA CONSULTING, INC.,     :
 10   EMPLOYEE STOCK OWNERSHIP PLAN         :
                                            :
 11               Defendants
       __________________________
 12

 13                REMOTE DEPOSITION OF: KENNETH J. PIA, JR.

 14                               February 9, 2021

 15
                                       HELD AT:
 16
                                    Marcum, LLP
 17                        450 East Las Olas Boulevard
                         Fort Lauderdale, Florida 33301
 18

 19

 20
                    Reporter:    Victoria L. Germani, CSR, RPR
 21

 22

 23

 24

 25

                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Kenneth Pia                                                                  2/9/2021
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 4 of 12    PageIDPage
                                                                                #: 2
                                   11088

  1     ALL PARTIES APPEARED REMOTELY:

  2
         REPRESENTING THE PLAINTIFF:
  3
         U.S. DEPARTMENT OF LABOR
  4      Office of the Solicitor
         230 S. Dearborn Street, Suite 844
  5      Chicago, Illinois 60604
         PHONE: 312-353-1145
  6      E-MAIL: chapa.ruben@dol.gov
         BY: RUBEN R. CHAPA, ESQ.
  7           JING ACOSTA, ESQ.
              DORIAN HANZICH, ESQ.
  8

  9      REPRESENTING THE DEFENDANTS BRIAN J. BOWERS AND DEXTER C.
         KUBOTA:
 10
         HAWKINS PARNELL & YOUNG, LLP
 11      1776 Second Street
         Napa, California 94559
 12      PHONE: 707-226-8997
         E-MAIL: djohanson@hpylaw.com
 13      BY: DAVID R. JOHANSON, ESQ.
              ROBERT S. THOMPSON, ESQ.
 14

 15      REPRESENTING REPRESENTING THE DEFENDANTS SHARON L. HERITAGE,
         SUCCESSOR TO NICHOLAS L. SAAKVITNE, DECEASED; NICHOLAS L.
 16      SAAKVITNE, A LAW CORPORATION:

 17      MORGAN, LEWIS & BOCKIUS, LLP
         1111 Pennsylvania Avenue
 18      Washington, DC 20004
         PHONE: 202-739-3000
 19      E-MAIL: shay.familoni@morganlewis.com
         BY: OLUWASEUN FAMILONI, ESQ.
 20

 21

 22
         Also Present:    Mr. Dexter C. Kubota
 23

 24

 25

                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Kenneth Pia                                                                  2/9/2021
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 5 of 12    PageIDPage
                                                                                #: 3
                                   11089

  1                                       INDEX

  2     WITNESS:   KENNETH J. PIA, JR.                                   PAGE

  3   EXAMINATION BY MR. CHAPA                                             7

  4   EXAMINATION BY MR. JOHANSON                                       230

  5
                                           ---
  6
        DOL EXHIBITS MARKED FOR I.D.                                    PAGE
  7

  8   Exhibit 509, B + K Organizational Chart                              5

  9   Exhibit 634, Redacted URS letter                                     5

 10   Exhibit 730, Kenneth Pia, Jr., Curriculum Vitae                      5

 11   Exhibit 132, Bowers + Kubota Projected vs. Actual                    5
      2013-2017 spreadsheet
 12
      Exhibit 727, Subpoena                                                9
 13
      Exhibit 728, Original expert report dated                          20
 14   December 24th, 2020

 15   Exhibit 732, Bowers + Kubota Consulting, Inc.,                     65
      Preliminary Information Request prepared
 16   November 6, 2020

 17   Exhibit 729, copy of the designation of expert                    171
      notice of service of Mr. Pia's CV and subject
 18   matter of expert report

 19   Exhibit 731, Copy of an email from Mr. Bryan                      173
      Flemming to Mr. Rubel and Mr. Pia
 20
      Exhibit 733, Copy of retainer agreement dated                     178
 21   September 29th, 2020

 22   Exhibit 712, Copy of a document, Ian Rusk to                      181
      Mr. Bowers and Mr. Kubota dated October 28, 2020
 23
      Exhibit 515, Copy of a URS letter dated December                  185
 24   5th, 2011

 25

                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Kenneth Pia                                                                  2/9/2021
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 6 of 12    PageIDPage
                                                                                #: 4
                                   11090

  1   Exhibit 518, Copy of the valuation of common stock                200
      of B + K as of December 14, 2012
  2
      Exhibit 692, copy of a site visit questions and                   210
  3   answers dated October 22nd, 2012

  4   Exhibit 636, GMK Restricted Use report                            218

  5   Exhibit 508, Document                                             223

  6   Exhibit 734, Copy of revised or amended expert                    225
      report
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16     (The exhibits were attached to the transcript.)

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Kenneth Pia                                                                  2/9/2021
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 7 of 12    PageIDPage
                                                                                #: 5
                                   11091

  1             (DOL Exhibit 509, B + K Organizational Chart, was

  2        marked for identification.)

  3             (DOL Exhibit 634, Redacted URS letter, was marked

  4        for identification.)

  5             (DOL Exhibit 730, Kenneth Pia, Jr., Curriculum

  6        Vitae, was marked for identification.)

  7             (DOL Exhibit 132, Bowers + Kubota Projected vs.

  8        Actual 2013-2017 spreadsheet, was marked for

  9        identification.)

 10                                        ---

 11             COURT REPORTER:    Will Counsel stipulate that I

 12        can administer the oath even though I am a notary only

 13        in Connecticut?

 14             MR. CHAPA:   The Department of Labor stipulates to

 15        that.

 16             MR. JOHANSON:    Yes, we'll stipulate, ma'am.

 17             Thank you for alerting us.

 18                                        ---

 19

 20

 21

 22

 23

 24

 25

                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Kenneth Pia                                                                  2/9/2021
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 8 of 12    PageIDPage
                                                                                #: 6
                                   11092

  1             (The deposition commenced at 10:01 a.m.)

  2                                        ---

  3             THE REPORTER:    Pursuant to Executive Order 7Q

  4        issued on March 30, 2020, by Governor Ned Lamont of

  5        Connecticut, this deposition is being reported

  6        remotely.

  7             All counsel participating in this deposition

  8        proceeding acknowledge that I am not present in the

  9        deposition room, and further acknowledge that in lieu

 10        of an in-person administration of the oath, it will be

 11        administered remotely.

 12             The parties and all counsel consent to this

 13        arrangement and waive any objections to this method of

 14        reporting.

 15             Counsel, kindly voice your agreement stating your

 16        name and agreement on the record.

 17             MR. CHAPA:   Rubin Chapa, U.S. Department of

 18        Labor, I stipulate.

 19             MR. JOHANSON:    David Johanson representing Bryan

 20        J. Bowers and Dexter C. Kubota, I stipulate on behalf

 21        of my clients.

 22             MS. FAMILONI:    I stipulate on behalf of my client

 23        as well.

 24                                        ---

 25

                                www.trustpoint.one                      800.FOR.DEPO
                              www.aldersonreporting.com                  (800.367.3376)
Kenneth Pia                                                                      2/9/2021
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 9 of 12        PageID #: 99
                                                                                  Page
                                   11093

  1     other -- other associates may draft certain components, which

  2     is put together.

  3             From that point forward it's -- it's on me from, you

  4     know, from a perspective of owning the opinions, the

  5     conclusions, and the report itself.

  6             MR. CHAPA:   Ms. Acosta, if would you put Exhibit

  7        728 back on the screen, please.          That's the expert

  8        report of Mr. Pia.

  9             If you can go to specifically PDF Page 3.            It's

 10        marked as page little double ii.          There we go.     Thank

 11        you.

 12     BY MR. CHAPA:

 13        Q.   The first full paragraph says:             As presented in the

 14     report, it is our opinion that fair market value of the subject

 15     interest on the valuation date was $43,467,000, or 43.47 per

 16     share, based on one million shares outstanding.

 17             Do you see that?

 18        A.   I do.

 19        Q.   Did I read that correctly?

 20        A.   Yes, you did.

 21        Q.   And this is more than $3 million over what LVA found;

 22     correct?

 23             MR. JOHANSON:    Objection as to form.

 24             THE WITNESS:    I believe it concluded to a range,

 25        if I'm not mistaken.      So I would have to look at the

                                 www.trustpoint.one                         800.FOR.DEPO
                               www.aldersonreporting.com                     (800.367.3376)
Kenneth Pia                                                                 2/9/2021
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 10 of 12   PageID
                                                                           Page 117
                                 #: 11094

  1    thing.

  2             If the cash flows are viewed to be on a non-controlling

  3    basis and your determination of the discount rate is from

  4    minority interest in publicly-traded companies -- which it is

  5    -- then it would be appropriate to have a control premium in

  6    that instance.

  7             MR. JOHANSON:   Madam Court Reporter, could you

  8        read that answer back, please.

  9             (The reporter read back the requested testimony.)

 10             MR. JOHANSON:   Thank you.

 11    BY MR. CHAPA:

 12        Q.   If we can go down to letter D on that same page, Page 5

 13    of Exhibit 728, the second sentence, it says:         Mr. Kniesel

 14    selected a 15 percent discount for lack of marketability to

 15    arrive at the ESOP controlling interest equity value conclusion

 16    of 40.15 million.     I, however, selected a 7 percent discount

 17    for lack of marketability.

 18             Do you see that?

 19        A.   Yes.

 20        Q.   Did I read that correctly?

 21        A.   Yes, you did.

 22        Q.   Why did you choose a different discount?

 23        A.   Because my view on discounts for lack of marketability

 24    on controlling transactions -- especially involving ESOPs -- is

 25    that a 15 percent discount for lack of marketability is very

                                www.trustpoint.one                   800.FOR.DEPO
                              www.aldersonreporting.com               (800.367.3376)
Kenneth Pia                                                                 2/9/2021
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 11 of 12   PageID
                                                                           Page 248
                                 #: 11095

  1        whatever, and I'll fill it out.         We'll probably take

  2        everything you have to offer.

  3            MR. CHAPA:    I've got to get permission to order,

  4        so I'll let you know.

  5            THE REPORTER:    Okay.     Thank you.

  6            MR. JOHANSON:    Thank you for your time, though,

  7        Ma'am, you've been great.

  8            MR. CHAPA:    Yes, thanks.

  9            Thank you, Mr. Pia.

 10            THE WITNESS:    Thank you, Attorney Chapa.

 11            (The deposition was concluded at 6:20 p.m.)

 12                                       ---

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                www.trustpoint.one                   800.FOR.DEPO
                              www.aldersonreporting.com               (800.367.3376)
Case 1:18-cv-00155-SOM-WRP Document 460-7 Filed 04/27/21 Page 12 of 12   PageID 249
                                 #: 11096
